Case 19-54780-jwc     Doc 45    Filed 01/09/20 Entered 01/09/20 15:55:44             Desc Main
                                Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: January 9, 2020
                                                   _________________________________

                                                            Jeffery W. Cavender
                                                       U.S. Bankruptcy Court Judge

 ________________________________________________________________


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE                                       :      CHAPTER 7
                                             :
 GUY MOUNT and                               :      CASE NO. 19-54780-JWC
 SHANNON MOUNT,                              :
                                             :
      Debtors.                               :
 __ __ __ __ __ __ __ __ __ __ __            :   __ __ __ __ __ __ __ __ __ __ __
 BRADLEY MATSUBARA and                       :
 KRISTI MATSUBARA,                           :
                                             :
      Movant,                                :
                                             :      CONTESTED MATTER
 v.                                          :
                                             :
 GUY MOUNT, Debtor; and S.                   :
 GREGORY HAYS, Trustee,                      :
                                             :
      Respondents.                           :
                                             :


                                         ORDER

      This matter came on for hearing January 9, 2020, on the Motion for Relief from
Case 19-54780-jwc      Doc 45     Filed 01/09/20 Entered 01/09/20 15:55:44          Desc Main
                                  Document      Page 2 of 3




Automatic Stay to Renew Judgment ("Motion") filed December 15, 2019 by Bradley Matsubara

and Kristi Matsubara ("Movants")(Doc. No. 38). Movants seek relief from the automatic stay

to allow them to exercise their right under non-bankruptcy law to renew a Judgment they hold

against Debtor Guy Mount from the Superior Court of the State of California for the County

of San Diego, Case No. 37-2009-00080985-CU-FR-CTL. (the “Judgment”). Movant, by

counsel, filed a Certificate of Service and contends proper service of the Motion. Neither

Debtors nor Chapter 7 Trustee opposed the Motion; accordingly, it is hereby

       ORDERED that the automatic stay imposed under 11 U.S.C. Section 362 is modified to

the extent necessary to allow Movant to take all means necessary under non-bankruptcy law to

initiate and complete the renewal process and preserve the Judgment. The Court ORDERS

that Rule 4001(a)(3) does not apply.

                                   [END OF DOCUMENT]

PREPARED and PRESENTED BY:
The Law Office of
LEFKOFF, RUBIN, GLEASON &
RUSSO, P.C.
Attorneys for Movant


By:      /s/
  Craig B. Lefkoff
  Ga. State Bar No. 445045

5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
clefkoff@lrglaw.com
Case 19-54780-jwc     Doc 45     Filed 01/09/20 Entered 01/09/20 15:55:44   Desc Main
                                 Document      Page 3 of 3




                                  DISTRIBUTION LIST


Craig B. Lefkoff, Esq.
Lefkoff, Rubin, Gleason & Russo, P.C.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Guy Mount
331 Glendale Ave
Decatur, GA 30030

Shannon Mount
331 Glendale Ave
Decatur, GA 30030

William A Rountree
Rountree Leitman & Klein, LLC
Century Plaza I
2987 Clairmont Road
Suite 175
Atlanta, GA 30329

S. Gregory Hays
Chapter 7 Trustee
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305
